     Case 2:18-cv-01271-KJM-EFB Document 54 Filed 04/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM HOUSTON,                                  No. 2:18-cv-1271-KJM-EFB P
12                         Plaintiff,
13            v.                                        ORDER
14    BAKER,
15                         Defendant.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to file his pretrial statement pursuant to the

19   court’s April 6, 2020 order.

20           Plaintiff’s request (ECF No. 53) is granted and plaintiff has 30 days from the date this

21   order is served to file his pretrial statement.

22           So ordered.

23   Dated: April 27, 2020.

24

25

26

27

28
